Exhibit 10.5

 

 [ex10v_img1.jpg]

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT is made and entered into as of the 24th day of June,
2015 by Studioplex City Rentals LLC, a Georgia limited liability company, with
its principal place of business located at 135 Goshen Road, Suite 205, Rincon,
GA 31326 ("Debtor”) in favor of Loeb Term Solutions LLC, an Illinois limited
liability company, with its principal place of business located at 4131 S. State
Street, Chicago, IL 60609 (“Secured Party”).

 

In consideration of and as an inducement to Secured Party making that certain
loan to Debtor in the principal amount of Three Hundred Fifty Thousand and
00/100 Dollars ($350,000.00), as evidenced by that certain Term Promissory Note
of even date herewith in the principal amount of Three Hundred Fifty Thousand
and 00/100 Dollars ($350,000.00) (the "Note"), and to secure the payment and
performance of the Note and of any and all obligations and liabilities of Debtor
to Secured Party, whether arising in connection with loans, advances, purchases,
acquisitions, or other extensions of credit made to or on behalf of Debtor or
any other person for whom Debtor serves as surety or guarantor, and whether
direct or indirect, absolute or contingent, or now or hereafter existing, or due
or to become due (collectively the "Obligations"), which loans, advances,
purchases, acquisitions, or extension of credit would not have been made but for
the execution of this Agreement, the parties hereto agree as follows:

 

Grant of Security Interest. To secure the payment of the Obligations and for
other good and valuable consideration, receipt of which is hereby acknowledged,
Debtor does hereby grant to Secured Party a first continuing security interest
in, all of Debtor's right, title and interest in and to the Collateral.

 

Collateral. The Collateral subject to this Agreement consists of all of the
following whether now owned or existing or hereafter acquired or arising
(collectively, the "Collateral"): all Inventory (including returned and
repossessed items), wherever located; all Equipment (including fixtures and
titled motor vehicles), wherever located, including, without limitation, the
equipment described on Exhibit A attached hereto; all Accounts, Chattel Paper,
General Intangibles (including, intellectual property rights and payment
intangibles), Letter of Credit Rights, Negotiable Instruments, Supporting
Obligations, Investment Property, Documents and Instruments; all obligations
which give rise to, evidence or relate to any right of Debtor to the payment of
money or other forms of consideration of any kind or for any reason (whether
classified under the Michigan UCC as Accounts, Chattel Paper, General
Intangibles, or otherwise), including, without limitation, accounts receivable,
letters of credit and the right to receive payment thereunder, tax refunds,
insurance or condemnation proceeds, notes, drafts, or other instruments,
documents, rights to payment under any guaranty, indemnity, security agreement,
mortgage or lien in favor of Debtor, and all other debts, obligations and
liabilities in whatever form now or hereafter owing to Debtor from any person or
entity, and all proceeds of any of the foregoing (collectively, "Receivables");
all rights of Debtor arising under any now existing or hereafter entered into
agreement, lease, license, or other contractual arrangement between Debtor and
any other person or entity (collectively, "Contract Rights"); all Securities (as
defined in Article 8 of the Michigan UCC in effect on the date hereof) of
Debtor, whether certificated or uncertificated, whether equity, debt or
otherwise and whether or not publicly traded; all bank accounts and brokerage
accounts of Debtor, including without limitation, deposit accounts, together
with all cash, cash equivalents, notes, bonds, treasury bills and certificates
of deposit deposited or on account therein; all actions, causes of action and
other claims of Debtor whether now existing or hereafter arising; all books and
records relating to any of the foregoing; and all proceeds, replacements and
products of, and additions and accessions to, any and all of the foregoing
property, and, to the extent not otherwise included, all proceeds of
condemnation, casualty or other types of insurance (whether or not the Secured
Party is the loss payee thereof), or any indemnity, warranty or guaranty,
payable by reason of condemnation, loss or damage to or otherwise with respect
to any of said property (collectively, "Proceeds"). The Collateral shall also
include all patents, trademarks, trade names and trade processes used by Debtor
and the goodwill of any business conducted by Debtor.

 



CONFIDENTIAL [ex10v_img2.jpg]  6/24/15 Studioplex - Security Agreement - 2015 06
24 v1

 



Page 1 of 12

 

 

[ex10v_img1.jpg]  

Notices. All notices and other communications under this Agreement shall be in
writing and shall be deemed to have been given three (3) business days after
deposit in the mail, designated as certified mail, return receipt requested,
postage- prepaid, one (1) business day after being entrusted to a reputable
commercial overnight delivery service, addressed to the party to whom such
notice is directed at its address as forth above, or upon sending if sent via
electronic mail. Any party hereto may change the address to which notices shall
be directed under this Paragraph by giving three (3) business days written
notice of such change to the other parties.

 

UCC Terms. All terms defined in the Uniform Commercial Code of the State of
Michigan, as amended (the " Michigan UCC") as in effect on the date hereof are
used herein as so defined, unless the context requires a different meaning.

 

Terms and Conditions. Debtor further agrees to all of the terms and conditions
attached hereto and incorporated herein by reference.

 

WAIVER OF JURY TRIAL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT THEY OR ANY OTHER MAY HAVE TO A TRIAL BY JURY IN
RESPECT TO ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH, THIS AGREEMENT AND ANY DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL
OR WRITTEN), OR ACTIONS OF EITHER OR ANY PARTY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES ENTERING INTO THIS AGREEMENT.

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement on the day and
year first above written.

 

DEBTOR: Studioplex City Rentals LLC

 

Signature:     Print Name: Joel A. Shapiro   Title: Chairman and CEO  

 

STATE OF:                                                                   )  
                                                               ) SS      COUNTY
OF:                                                                   )    

 

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
State aforesaid and in the County aforesaid to take acknowledgments, the
foregoing instrument was acknowledged before me by Joel A. Shapiro, the Chairman
and CEO of Studioplex City Rentals LLC, a Georgia limited liability company,
freely and voluntarily under authority duly vested in him by said limited
liability company.

 

Joel A. Shapiro is personally known to me or who has produced
                                      as identification. WITNESS my hand and
official seal in the County and State last aforesaid this       day of June,
2015.

  

                                                                     

Notary Public

 

                                                                     

Typed, printed or stamped name of Notary Public

 

My Commission Expires:

 



CONFIDENTIAL [ex10v_img2.jpg]  6/24/15 Studioplex - Security Agreement - 2015 06
24 v1

 



Page 2 of 12

 

 

[ex10v_img1.jpg]

 

SECURED PARTY:

 

Loeb Term Solutions LLC

 



Signature:     Print Name:

James L. Newman

  Title:

Manager

  Date:    

 



STATE OF:                                                                   )  
                                                               ) SS      COUNTY
OF:                                                                   )    

 

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
State aforesaid and in the County aforesaid to take acknowledgments, the
foregoing instrument was acknowledged before me by James L. Newman, the Manager,
of Loeb Term Solutions LLC a Illinois limited liability company, freely and
voluntarily under authority duly vested in him by said limited liability
company.

 

James L. Newman is personally known to me or who has produced
                                      as identification.

 

WITNESS my hand and official seal in the County and State last aforesaid
this      day of June, 2015.

 

                                                                     

Notary Public

 

                                                                     

Typed, printed or stamped name of Notary Public

 

My Commission Expires:

 



CONFIDENTIAL [ex10v_img2.jpg]  6/24/15 Studioplex - Security Agreement - 2015 06
24 v1

 



Page 3 of 12

 

 

[ex10v_img1.jpg]

 

Terms and Conditions

 

1.Perfection of Security Interest. The security interest granted hereby shall at
all times be a valid and perfected first priority security interest enforceable
against Debtor and all third parties, securing the Obligations in accordance
with the terms of this Agreement, unless otherwise agreed to by Secured Party
and as may be provided in the Intercreditor Agreement.

 

2.Further Assurances. Debtor agrees that it shall from time to time, and at its
expense, promptly execute and deliver all instruments, documents and
assignments, and take all further action, that may be necessary or appropriate,
or that Secured Party may reasonably request, in order to perfect against Debtor
and all third parties, in any jurisdiction, and in order to protect and
continue, any security interest granted or purported to be granted hereby or to
enable Secured Party to exercise and enforce its rights and remedies hereunder
with respect to any Collateral, and shall promptly give to the Lender evidence
satisfactory to Secured Party of such action. Without limiting the generality of
the foregoing, Debtor shall (i) mark conspicuously each Document, Chattel Paper,
Negotiable Instruments and Instrument, and at the request of Secured Party, each
of its records pertaining to the Collateral, with a legend, in form and
substance satisfactory to Secured Party, indicating that such Document, Chattel
Paper, Instrument, Negotiable Instruments or Collateral is subject to the
security interest granted hereby; (ii) upon the request of Secured Party,
deliver and pledge Secured Party any Promissory Note, Instrument, Chattel Paper,
Negotiable Instruments or Documents evidencing any Collateral and any
certificate or instrument evidencing any Security, duly endorsed and accompanied
by duly executed instruments of transfer or assignment, all in form and
substance satisfactory to Secured Party; (iii) deliver certificates of title and
execute all documentation in order to reflect Secured Party’s lien and security
interest on titled motor vehicles and vessels, and (iv) execute and file such
financing or continuation statements, or amendments thereto, and such other
instruments or notices, as may be necessary or appropriate, or as Secured Party
may request, in order to perfect and preserve the security interest in all the
Collateral granted or purported to be granted hereby. Debtor hereby authorizes
Secured Party to file one or more financing or continuation statements, and
amendments thereto, relating to all or any part of the Collateral without the
signature of Debtor where permitted by law. Debtor shall, upon request by
Secured Party, deliver to Secured Party assignments, in a form acceptable to
Secured Party, of specific Collateral or groups or types of Collateral, and of
monies due or to become due thereunder. Debtor shall furnish to Secured Party
from time to time statements and schedules further identifying and describing
the Collateral and such other reports and information in connection with the
Collateral as Secured Party may reasonably request, all in reasonable detail
satisfactory to Secured Party in its sole discretion. Secured Party may at any
time and from time to time, file financing statements, continuation statements
and amendments thereto that describe the Collateral as all assets of the
Borrower or words of similar effect and which contain any other information
required by the Uniform Commercial Code for the sufficiency or filing office
acceptance of any financing statement, continuation statement or amendment,
including whether the Borrower is an organization, the type of organization and
any organization identification number issued to the Borrower. The Borrower
agrees to furnish any such information to Secured Party promptly upon request.
Any such financing statement, continuation statements or amendments may be filed
at any time in any jurisdiction, take such steps as Secured Party may reasonably
request for Secured Party (a) to obtain an acknowledgment, in form and substance
satisfactory to Secured Party, of any bailee having possession of any of the
Collateral that the bailee holds such Collateral for Secured Party, (b) to
obtain “control” of any investment property, deposit accounts, letter-of-credit
rights or electronic chattel paper (as such terms are defined in the Uniform
Commercial Code with corresponding provisions in Sections 9-104, 9-105, 9-106
and 9-107 relating to what constitutes “control” for such items of Collateral),
with any agreements establishing control to be in form and substance
satisfactory to Secured Party, and (c) otherwise to insure the continued
perfection and priority of Secured Party’s security interest in any of the
Collateral and of the preservation of its rights therein.

 



CONFIDENTIAL [ex10v_img2.jpg]  6/24/15 Studioplex - Security Agreement - 2015 06
24 v1

 



Page 4 of 12

 

 

[ex10v_img1.jpg]

 



3.Insurance. Debtor at all times should have the Collateral insured in the
Debtor’s name and in the name of the Secured Party against loss or damage by
fire, theft, burglary, pilferage, loss in transit and such other hazards with
amounts, under policies and by insurers acceptable to Secured Party. Each policy
shall include a provision for Secured Party to receive copies directly from the
insurance agent of all written notices to policy holder including, but not
limited to any invoices, statements of account, certificates of insurance,
cancellation or substantial modification. Policies shall show Secured Party as
additional insured, loss payee and lender’s loss payee in a manner acceptable to
Secured Party. Debtor shall execute and deliver to Secured Party simultaneously
herewith and at any other time hereafter such assignments of policies of
insurance, as Secured Party shall reasonably require. All premiums shall be paid
by Debtor and the policies shall be delivered to Debtor and Certificate of
Insurance shall be delivered to Secured Party. If Debtor fails to do so, Secured
Party may (but shall not be required) procure such insurance at the Debtor’s
expense. DEBTOR ALSO GRANTS PERMISSION FOR SECURED PARTY TO SPEAK DIRECTLY WITH
INSURANCE AGENT AS REQUIRED TO CONFIRM PROPER INSURANCE IS IN PLACE AND IT IS
CURRENT.

 

4.Inspection; Books and Records. Debtor shall at all times keep accurate and
complete records of the Collateral, and, at Debtor’s expense, at any time and
without hindrance or delay, permit Secured Party to inspect the Collateral, and
inspect and make extracts from and copies of its books and all records,
including preventative maintenance records relating to the Collateral and
discuss with its principal officers and auditors its business, procedures,
assets, liabilities, financial positions, results of operations and business
prospects. Debtor shall keep its records concerning the Collateral at its chief
executive office or at such other location as shall have been notified to
Secured Party upon not less than thirty (30) days written notice. The cost of
all such inspections shall be borne by the Debtor. The Secured Party shall have
the right to have the Equipment appraised on an annual basis at a cost of
$2,500.00 (“Appraisal Expense”). Prior to the occurrence of a Default, Secured
Party will give Debtor seventy-two (72) hours prior notice and the inspection
will only be during normal business hours. Borrower authorizes Secured Party to
debit the amount of the Appraisal Expense from Borrower’s bank account via ACH
transfer as more fully set forth in the ACH Authorization Agreement. In
addition, at all times Secured Party shall have the right to verify all
Receivables, whether in its name or using a fictitious name.

 

5.Maintenance Collateral. Debtor, at its own expense, will maintain, keep and
preserve the Collateral in the ordinary course of business in good repair,
working order and condition (reasonable wear and tear excepted) and from time to
time make or cause to be made all needed and appropriate repairs, renewals,
replacements, additions, betterments and improvements thereto and will not waste
or destroy the Collateral or any part thereof and will not be negligent in the
care and use of any Collateral and will not use any Collateral in violation of
applicable law.

 

6.Ownership and Liens. Debtor shall maintain valid title to the Collateral free
and clear of any liens or encumbrances other than in favor of Secured Party and
shall not permit any financing statement or other instruments similar in effect
covering all or any part of the Collateral to be filed or recorded, without the
prior written consent of Secured Party.

 

7.Taxes. Debtor shall promptly pay when due all property and other taxes,
assessments and governmental charges or levies imposed upon, and all claims
against, the Collateral except to the extent the validity thereof is being
contested in good faith by Debtor, and failure to do so shall be a default
hereunder, as with the failure to observe all of the other terms and conditions
of this Agreement.

 

8.Disposition of Collateral. Debtor shall not sell, lease, transfer, assign (by
operation of law or otherwise) or otherwise dispose of all or any part of the
Collateral, except for Inventory in the ordinary course of business.

 



CONFIDENTIAL [ex10v_img2.jpg]  6/24/15 Studioplex - Security Agreement - 2015 06
24 v1

 



Page 5 of 12

 

 

[ex10v_img1.jpg]

 



9.Chief Executive Office, Location of Collateral, Trade Names. Debtor
represents, warrants and covenants that: (i) Debtor’s chief executive office and
the books and records relating to the Collateral are located at Debtor’s chief
executive office specified above; (ii) Debtor has not, within the last five (5)
years, transacted business under any trade names other than those specified
herein or otherwise notified to Secured Party in writing; and (iii) Debtor will
not move its chief executive office or such books and records, or transact
business under any new trade names, without giving Secured Party (30) days prior
written notice thereof or without having taken all action required by Section 2
with respect to any affected Collateral; and (iv) Lender is aware the Borrower
is moving the equipment from the Florida location to the Georgia location once
the purchase agreement between Seller and Buyer closes. Borrower will complete
the move within 30 days of funding and includes all the equipment shown on the
Exhibit A of this Security Agreement. Borrower is required to:

 

a.Have the machinery mover, name Borrower as additional insured, loss payee and
lender loss payee on its insurance policy and provide a copy of this to Lender
before equipment is moved.

 

b.Complete the move and have all the equipment at the new location within 30
days of funding.

 

c.Lender will required an inspection of the equipment once it is at the Georgia
location to confirm the equipment move was completed.

 

10.Collection of Receivables. Except as otherwise provided in this Section,
Debtor shall continue to collect, at its own expense, all amounts due or to
become due to Debtor under the Receivables. In connection with such collections,
Debtor may take (and, at Secured Party’s direction, shall take) such action as
Debtor or Secured Party may deem necessary or advisable to enforce collection of
the Receivables; provided that Secured Party shall have the right at any time,
whether or not a default shall have occurred and be continuing, upon written
notice to Debtor of its intention to do so, to notify the account debtors or
obligors under any Receivables of the assignment of such Receivables to Secured
Party and to direct such account debtors or obligors to make payment of all
amounts due or to become due to Debtor thereunder directly to Secured Party and,
upon such notification and at the expense of Debtor, to enforce collection of
any such Receivables, and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as Debtor might have done.
After receipt by Debtor of the notice from Secured Party referred to in the
proviso to the preceding sentence, (i) all amounts and proceeds (in whatever
form) received by Debtor in respect of the Receivables shall be received in
trust for the benefit of Secured Party, shall be segregated from other funds of
Debtor and shall be forthwith paid over to Secured Party in the same form as so
received (with any necessary endorsement) to be held as Collateral, and either
(A) released to Debtor so long as no Default shall have occurred and be
continuing, or (B) if a Default shall have occurred and be continuing, applied
against the Obligations in such order as Secured Party shall elect in its sole
discretion, and (ii) Debtor shall not adjust, settle or compromise the amount or
payment of any Receivable, or release wholly or partly any account debtor or
obligor thereof, or allow any credit or discount thereon without the prior
written consent of Secured Party. Debtor hereby appoints any officer or agent of
Secured Party as Debtor’s true and lawful attorney-in-fact with power to endorse
the name of the Debtor upon any notices, checks, drafts, money orders or other
instruments of payment or Collateral which may come into possession of Secured
Party; to sign and endorse the name of Debtor upon any invoices, freight or
express bills, bills of lading, stored or warehouse receipts, drafts against
account debtors, assignments, verifications and notices in connection with
accounts; and after the occurrence of an event of Default, to give written
notice to such office and officials of the United States Postal Service to
effect such change or changes of address so that all mail addressed to Debtor
may be delivered directly to Secured Party (Secured Party will return all mail
not related to the Obligors or the Collateral); granting unto Debtor’s said
attorney full power to do any and all things necessary to be done with respect
to the above transaction as fully and effectively as Debtor might or could do
so, and hereby ratifying all its said attorney shall lawfully do or cause to be
done by virtue hereof. This power of attorney shall be irrevocable for the term
of this Agreement and all transactions hereunder.

 

11.Secured Party’s Duties and Powers. If Debtor fails to perform any covenant or
agreement contained herein, Secured Party may (but shall not be obligated to)
perform, or cause performance of, such covenant or agreement, and the expenses
of Secured Party incurred in connection therewith shall be payable by Debtor.
The powers conferred on Secured Party hereunder are solely to protect Secured
Party’s interest in the Collateral and shall not impose any duty upon Secured
Party to exercise any such powers. Except for the safe custody of any Collateral
in its possession and the accounting for moneys actually received by it
hereunder, Secured Party shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.

 



CONFIDENTIAL [ex10v_img2.jpg]  6/24/15 Studioplex - Security Agreement - 2015 06
24 v1



 



Page 6 of 12

 

 

[ex10v_img1.jpg]

 



12.Default. In the event that Debtor shall fail to pay any amounts due under the
Note or there shall occur a default under the Note and such failure or default
shall not have been cured within any grace period applicable thereto; or Debtor
shall fail to pay any other Obligations when due or there shall occur a default
under any other Obligations and such failure or default shall not have been
cured within any grace period applicable thereto; or Debtor shall fail to pay
any other amount owed to Secured Party when due or there shall occur a default
under any other contract, instrument or agreement with Secured Party and such
failure or default shall not have been cured within any grace period applicable
thereto; or Debtor shall fail to observe or perform any of the other material
covenants, agreements or conditions contained in this Agreement; or any
representation or warranty made by Debtor herein shall prove to have been false
in any material respect as of the time when made or given; or Debtor or any
guarantor of the Debtor’s obligations to Secured Party (“Guarantor”) shall
become insolvent or take or fail to take any action which constitutes an
admission of inability to pay its debts as they mature; or Debtor or Guarantor
shall make an assignment for the benefit of creditors, file a petition in
bankruptcy, petition or apply to any tribunal for the appointment of a
custodian, receiver or any trustee for Debtor or Guarantor or a substantial part
of its respective assets, or shall commence any proceedings under any
bankruptcy, reorganization, arrangement, readjustment of debt, dissolution or
liquidation law or statue of any jurisdiction, whether now or hereafter n
effect; or if there shall have been filed any such petition or application, or
any such proceeding shall have been commenced against Debtor or Guarantor, in
which an order for relief is entered or which remains undismissed for a period
of thirty (30) days or more; or Debtor or Guarantor by any act or omission shall
indicate its consent to, approval of or acquiescence in any such petition,
application or proceeding or order for relief or the appointment of a custodian,
receiver or any trustee for it or any substantial part of any of its properties,
or shall suffer any such custodianship, receivership or trusteeship to continue
undischarged for a period of thirty (30) days or more; or Debtor or Guarantor
shall adopt a plan of liquidation of its assets; or Debtor or Guarantor shall
liquidate or dissolve, or merge into or consolidate with or into any other
corporation or entity, if such merger or consolidation would result in a
material change in the nature of Debtor’s business as currently conducted (each
of the foregoing being hereinafter referred to as a “Default”), then Secured
Party may declare all Obligations immediately due and payable, whether or not
such Obligations would be due and payable under the terms thereof, and may
exercise any and all rights and remedies provided by this Agreement, by the
Michigan UCC, in law or at equity, including the right to obtain an injunction
against Debtor or a decree of specific performance.

 

13.Set-Off. In addition to any other rights or remedies of Secured Party
hereunder, Secured Party may at any time and from time to time, without demand
or notice, set-off against and apply any accounts, items and monies in the
possession of Secured Party or payable by Secured Party to Debtor to the
Obligations when and as due and payable.

 

14.Repossession of Collateral. After a Default, Secured Party may at any time
and from time to time, with or without judicial process or the aid or assistance
of others, enter upon any premises in which Collateral may be located and,
without resistance or interference by Debtor, take physical possession of any
items of Collateral and maintain such possession on Debtor’s premises or move
the same or any part thereof to such other places as Secured Party shall choose
without being liable to Debtor on account of any losses, damage or depreciation
that may occur as a result thereof so long as Secured Party shall act reasonably
and in good faith, dispose of all or any part of the Collateral on any premises
of Debtor, require Debtor to assemble and make available to Secured Party or to
remove all or any part of the Collateral from any premises in which any part may
be located for the purpose of effecting sale or other disposition thereof.

 



CONFIDENTIAL [ex10v_img2.jpg]  6/24/15 Studioplex - Security Agreement - 2015 06
24 v1

 



Page 7 of 12

 

 

[ex10v_img1.jpg]

 



15.Marshaling, etc. Secured Party shall not be required to make any demand upon
or pursue or exhaust any of its rights or remedies against Debtor or others with
respect to the payment of the Obligations, and shall not be required to marshall
the Collateral or to resort to the Collateral in any particular order and all of
the rights of Secured Party hereunder shall be cumulative. To the extent that it
lawfully may, Debtor hereby agrees to waive, and does hereby absolutely and
irrevocably waive and relinquish the benefit and advantage of, and does hereby
covenant not to assert against Secured Party, any valuation, stay, appraisement,
extension or redemption laws now existing or which may hereafter exist which,
but for this provision, might be applicable to any sale made under the judgment,
order or decree of any court, or privately under the power of sale conferred by
this Agreement or in respect of the Collateral. To the extent if lawfully may,
without limiting the generality of the foregoing, Debtor hereby agrees that it
will not invoke or utilize any law which might cause delay in, or impede, the
enforcement of Secured Party’s rights under this Agreement, and hereby waives
the same.

 

16.Sale. Any item of the Collateral may be sold for cash or other value in any
number of lots at public auction or private sale without demand or notice
(excepting only that Secured Party shall give Debtor ten (10) days prior written
notice of the time and place of any public sale, or the time after which a
private sale may be made, which notice each of Debtor and Secured Party hereby
agrees to be reasonable). At any sale or sales of the Collateral (except at
private sale) Secured Party may bid for and purchase the whole or any part of
the property and rights sold and upon compliance with the terms of such sale may
hold, exploit, and dispose of such property and rights without further
accountability to Debtor except for the proceeds of such sale or sales. Debtor
will execute and deliver, or cause to be executed and delivered, such
instruments, documents, registration statements, assignments, waivers,
certificates and affidavits, and supply or cause to be supplied such further
information and take such further action as Secured Party shall require in
connection with such sale. Debtor shall be responsible for all costs of sale or
other disposition.

 

17.Application of Proceeds. The proceeds of all sales and collections hereunder,
and any other moneys (including any cash contained in the Collateral) the
application of which is not otherwise herein provided for, shall be applied
against the Obligations in such order as Secured Party shall elect in its sole
discretion.

 

18.Course of Dealing. No course of dealing between Debtor and Secured Party
shall operate as a waiver of any rights of Secured Party under this Agreement or
in respect of the Collateral or the Obligations. No delay or omission on the
part of Secured Party in exercising any right under this Agreement in respect of
the Collateral or any Obligations shall operate as a waiver of such rights or
any other right hereunder. A waiver on any one occasion shall not be construed
as a bar to waiver of any right and/or remedy on any future occasion. No waiver
shall be effective unless it is in writing and signed by Secured Party.

 

19.Discharge. If Debtor shall absolutely and irrevocably pay in full and satisfy
the Obligations, then this Agreement and the rights hereby granted shall cease
and be void, and at the request of Debtor, and at its expense, Secured Party
shall release and discharge all of the Collateral without recourse against
Secured Party and to that end shall execute and deliver to Debtor, at Debtor’s
own expense, such releases, reassignments, and other documents (or cause the
same to be done) as Debtor shall reasonably request, and Secured Party shall pay
over to Debtor any money and deliver to it any other property then held by it as
Collateral (or cause the same to be done). The receipt of Debtor for the
Collateral so delivered shall be a complete and full acquittance therefor, and
Secured Party shall thereafter be discharged from any liability or
responsibility therefor.

 

20.No Waiver; Cumulative Remedies. No failure on the part of Secured Party to
exercise, and no delay on the part of Secured Party in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall ay single
or partial exercise of any such right, power or remedy by Secured Party preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. All remedies hereunder are cumulative and are not exclusive of any
other remedies that may be available to Secured Party, whether at law, in equity
or otherwise. Debtor hereby waives any right Debtor may have to cause Secured
Party to choose any remedy and pursue such remedy to fruition, and agrees and
consents that Secured Party may simultaneously and contemporaneously pursue two
or more of the several remedies available to Secured Party, all of which are
agreed to be concurrent and not alternative in any way.

 



CONFIDENTIAL [ex10v_img2.jpg]  6/24/15 Studioplex - Security Agreement - 2015 06
24 v1

 



Page 8 of 12

 

 

[ex10v_img1.jpg]

 



21.Expenses and Indemnity. Debtor shall upon demand pay to Secured Party the
amount of any and all reasonable expenses, including without limitation, the
reasonable fees and disbursements of Secured Party’s counsel and of any experts
and agents, which Secured Party may incur in connection with the preparation,
administration and enforcement of this Agreement, or the sale of, collection
from, or other realization upon, any of the Collateral, or the exercise or
enforcement of any of the rights of Secured Party hereunder, or the failure by
Debtor to perform or observe any of the provisions hereof. Debtor further agrees
to assume liability for and does hereby agree to indemnify, protect, save and
keep harmless Secured Party and its agents and servants, from and against any
and all liabilities, claims, losses, obligations, damages, penalties, actions,
and suites of whatsoever kind and nature imposed on, incurred by or asserted
against Secured Party or its agents and servants, in any way relating to or
growing out of this Agreement or the Collateral (including without limitation,
enforcement of this Agreement or disposition of the Collateral), except claims,
losses or liabilities resulting solely from Secured Party’s gross negligence or
willful misconduct.

 

22.Bankruptcy. The parties agree that Debtor has substantial duties of
performance apart from its mere financial obligations under this Agreement, the
Note and the other Loan Documents and that parties other than the Debtor could
not adequately and fully perform the covenants to be performed by the Debtor in
this Agreement. The Parties also agree that this Agreement is an Agreement for
the making of loans and for the extending of debt financing or financial
accommodations. No assumption of or assignment of this Agreement shall be
allowed in bankruptcy. Should an assumption of or assignment of this Agreement
be permitted is violation of this covenant, the parties agree that Secured Party
will not have adequate assurance of performance unless and until Secured Party
is allowed access to adequate financial and other information to satisfy itself
that the trustee or proposed assignee is fully able to assume the financial and
personal covenants of Debtor under this Agreement, in full accordance with its
terms, and that sufficient Collateral is pledged and sufficient bonds or letters
of credit are posted by the bankruptcy trustee or proposed assignee to guarantee
performance of such obligations. The parties further agree that the definition
of the term “adequate assurance” as set forth in Section 365(b) (3) of the
Bankruptcy Code of 1978, as amended, shall be applicable directly or by analogy
to any determination of adequate assurance in connection with this Agreement. In
addition, if at any time payment of any amounts paid under any of the Loan
Documents is rescinded or must otherwise be restored or returned by Secured
Party upon the insolvency, bankruptcy or reorganization of Debtor or under any
other circumstances, this Agreement and the other Loan Documents shall continue
to be effective or shall (if previously terminated) be reinstated, as the case
may be, as if such payment had not been made, notwithstanding the release of
this Agreement or any other Loan Documents of public record.

 

23.Miscellaneous. The invalidity or unenforceability of any term or provision
hereof shall not affect the validity or enforceability of any other term or
provision hereof. This Agreement shall be governed by and construed in
accordance with the law of the State of Michigan and shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.
Neither this Agreement nor any term hereof may be amended orally, nor may any
provision hereof waived orally but only by an instrument in writing signed by
Secured Party and, in the case of an amendment, by Debtor and any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. This Agreement shall be governed by and construed in
accordance with the law of the State of Michigan, except as required by
mandatory provisions of law and except to the extent that the validity or
perfection of the security interest hereunder, or remedies hereunder, in respect
of any particular Collateral are governed by the law of a jurisdiction other
than the State of Michigan. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
Each party acknowledges that is has reviewed this Agreement, and the parties
hereby agree that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement. This Security Agreement may be assigned
by Secured Party to a third party in connection with an assignment of the
Obligations, and the Debtor consents to such assignment and agrees that this
Security Agreement will be in favor of the assignee(s) upon assignment, without
any defenses, counterclaims or setoffs of any kind whatsoever.

 



CONFIDENTIAL [ex10v_img2.jpg]  6/24/15 Studioplex - Security Agreement - 2015 06
24 v1

 



Page 9 of 12

 

 

[ex10v_img1.jpg]

 



24.Release. In recognition of the Secured Party’s right to have its attorneys’
fees and other expenses incurred in connection with this Agreement secured by
the collateral, notwithstanding payment in full of all Obligations by Debtor,
Secured Party shall not be required to file terminations or satisfactions of any
of Secured Party’s liens on the collateral unless and until Debtor and all
Guarantors shall have provided general releases in favor of Secured Party, in
form satisfactory to Secured Party. Debtor understands that this provision
constitutes a waiver of its rights under Section 9-513 of the Uniform Commercial
Code.

 

SIGNATURES ON THE NEXT PAGE



 

CONFIDENTIAL [ex10v_img2.jpg]  6/24/15 Studioplex - Security Agreement - 2015 06
24 v1





Page 10 of 12

 

 

[ex10v_img1.jpg]

 

DEBTOR: Studioplex City Rentals LLC

 

Signature:     Print Name: Joel A. Shapiro   Title: Chairman and CEO   Date:    

 

STATE OF                                                                   )    
                                                             ) SS      COUNTY OF
                                                                  )    

 

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
State aforesaid and in the County aforesaid to take acknowledgments, the
foregoing instrument was acknowledged before me by Joel A. Shapiro, the Chairman
and CEO of Studioplex City Rentals LLC, a Georgia limited liability company,
freely and voluntarily under authority duly vested in him by said limited
liability company.

 

Joel A. Shapiro is personally known to me or who has produced
                                   as identification.

 

WITNESS my hand and official seal in the County and State last aforesaid this
      day of June, 2015.

 

                                                                     

Notary Public

  

                                                                     

Typed, printed or stamped name of Notary Public

 

My Commission Expires:

 

CONFIDENTIAL [ex10v_img2.jpg]  6/24/15 Studioplex - Security Agreement - 2015 06
24 v1





Page 11 of 12

 

 

[ex10v_img1.jpg]

 

SECURED PARTY:

 

Loeb Term Solutions LLC

 





Signature:     Print Name:

James L. Newman

  Title:

Manager

  Date:    

 



STATE OF                                                                   )    
                                                             ) SS      COUNTY OF
                                                                  )    

 

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
State aforesaid and in the County aforesaid to take acknowledgments, the
foregoing instrument was acknowledged before me by James L. Newman, the Manager
of Loeb Term Solutions LLC, an Illinois limited liability company, freely and
voluntarily under authority duly vested in him by said limited liability
company.

 

James L. Newman is personally known to me or who has
produced                                  as identification.

 

WITNESS my hand and official seal in the County and State last aforesaid this
       day of June, 2015.

  

                                                                     

Notary Public

 

                                                                     

Typed, printed or stamped name of Notary Public

 

My Commission Expires:

 

CONFIDENTIAL [ex10v_img2.jpg]  6/24/15 Studioplex - Security Agreement - 2015 06
24 v1

 



Page 12 of 12

 

 



 

STUDIOPLEX



Printed @ 1:54 PM   EQUIPMENT LIST On 6/24/2015   - EXHIBIT A -

 

 

 



File Name is Equipment List Studioplex Equip List - Exhibit A - 2015 06 24 v1
Page 14 of 49



 



 

 